Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 17, 2015

The Court of Appeals hereby passes the following order:

A16I0015. ANN MARIE LEVIS, et al. v. UPSON COUNTY, et al.

      Ann Marie Levis and David Alan Starling brought this action in equity under
OCGA § 23-3-61 et seq., seeking ejectment and quiet title to certain land. A special
master was appointed and ruled in plaintiffs’ favor. Thereafter, the trial court granted
the intervenors’ motion for a right to a jury trial and certified its ruling under OCGA
§ 5-6-34 (b). Plaintiffs then filed this application for interlocutory appeal. However,
we lack jurisdiction.
      Under Ga. Const. 1983, Art. VI, Sec. VI, Par. III, the Supreme Court has
original appellate jurisdiction over cases involving title to land. Because this appeal
involves title to land, jurisdiction appears to lie in the Supreme Court. See Tharp v.
Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004). Accordingly, the appeal
is hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             09/17/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.